Upon the defendants making out a prima facie case for summary judgment, the plaintiff failed to demonstrate that a triable issue of fact exists with regard to his claims based upon (1) the alleged wrongful denial of his application for membership in the defendant New York State Society of Oral and Maxillofacial Surgeons, Inc. and (2) defamation. Thus, summary judgment dismissing the amended complaint was properly granted (see, Zuckerman v City of New York, 49 NY2d 557). Rosenblatt, J. P., Thompson, Pizzuto and Hart, JJ., concur.